The offense is assault with intent to murder; the punishment, confinement in the penitentiary for two years.
The term of court at which appellant was tried adjourned without appellant having entered into a recognizance on appeal. On the 29th of November, 1938, appellant, as principal, together with his sureties, made and entered into an appeal bond in the sum of $750, which was approved by the sheriff alone on the 30th day of November, 1938. The bond failed to show the approval of the trial judge, as required by Article 818, C. C. P. In this respect it is fatally defective. Hence this court is without jurisdiction. Lamb v. State,  108 S.W.2d 1112, and authorities cited.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 156 
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.